DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-10 & 13-20, claims 1-20, in the reply filed on 5/5/22 is acknowledged.

	Allowable Subject Matter
Claims 4, 10, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US Publication No. 2020/0212147 A1 in view of Kwack et al. US Publication No. 2012/0256218 A1.

Han teaches:
1. An organic light emitting diode display device comprising (see figs. 1-2): 
	a substrate (110) including a display region (EA) and a module region (BPM+BP+CH), wherein the display region includes a first pixel region (SP), and the module region includes a second pixel region (BPM) and a transmissive region (BP+CH); 
	a first pixel structure (e.g. OLED) disposed in the first pixel region on the substrate; 
	a second pixel structure (e.g. OLED layers in BPM area; and/or pixel defining structure such as bank 1250) disposed in the second pixel region on the substrate; 
	a thin film encapsulation structure (150- 151/152/153/155) disposed on the first and second pixel structures, wherein the thin film encapsulation structure includes a plurality of scatterers (e.g. layer 152 has particles at para. [0087]) in the module region; and 
	a functional module (CM) disposed in the module region on a bottom surface of the substrate.  See Han at para. [0001] – [0154], figs. 1-6.

Regarding claim 1:
	Han teaches the layer (152) of the thin film encapsulation structure (150) has particles, but is silent these particles are “scatterers”.
	In an analogous art, Kwack teaches (see fig. 2) a thin film encapsulation structure (20) comprises scatters (50).  See Kwack at para. [0037] – [0038]
	
Regarding claim 2:

	Han further teaches:
2. The organic light emitting diode display device of claim 1, wherein the thin film encapsulation structure (150) includes: 
	a first inorganic thin film encapsulation layer (151) disposed on the first and second pixel structures; 
	a first organic thin film encapsulation layer (152) disposed on the first inorganic thin film encapsulation layer; and 
	a second inorganic thin film encapsulation layer (155) disposed on the first organic thin film encapsulation layer, para. [0080] – [0084], fig. 2.

Regarding claim 3:
	Han further teaches:
3. The organic light emitting diode display device of claim 2, wherein the scatterers (e.g. layer 152 has particles at para. [0087]) are disposed inside a portion of the first organic thin film encapsulation layer located in the module region (BPM+BP+CH), fig. 2.
	Han is silent the particles are “scatterers”.
	Kwack further teaches the scatterers (50) are disposed inside a portion of the first organic thin film encapsulation layer (201, 203) in fig. 2.

Regarding claim 5:
	Kwack further teaches:
5. The organic light emitting diode display device of claim 1, wherein the scatterers include low refractive scatterers (e.g. RI of 2.1) and high refractive scatterers (e.g. RI of 2.6), para. [0041] – [0042].

Regarding claim 6:
	Han further teaches:
6. The organic light emitting diode display device of claim 1, wherein the display region (EA) surrounds at least a portion of the module region (BPM+BP+CH), fig. 2.

Regarding claim 7:
	Han further teaches:
7. The organic light emitting diode display device of claim 1, further comprising: a partition structure (e.g. DAM- 1251/1252) disposed at an outer periphery of the module region on the substrate to surround the second pixel structure (e.g. OLED layers in BPM area; and/or pixel defining structure such as bank 1250), para. [0085] – [0086], fig. 2.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Kwack because “…light efficiency may be improved by dispersing scattering materials in at least one of an organic layer or an inorganic layer forming a thin film encapsulation layer…”  See Kwack at Abstract.


Claim(s) 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kwack and Srikanth et al., US Patent No. 11,294,422.

Regarding claim 11:
	Han taches and Kwack teach the limitations applied to claim 1 above.
	Han does not expressly teach: 
	a second module region spaced apart from the first module region and including a third pixel region and a second transmissive region; 
	a third pixel structure disposed in the third pixel region on the substrate; 
	a thin film encapsulation structure disposed on…the third pixel structures
	a second functional module disposed in the second module region on the bottom surface of the substrate.

	However, one of ordinary skill in the art can arrive at these limitations by duplicating Han’s first module region (BPM+BP+CH) such to accommodate a second camera region.
	Furthermore, in an analogous art, Srikanth teaches (see figs. 1-2) a light emitting diode display device with a first module region (121, 221) and a second module region (122, 222) that accommodates two cameras.  See Srikanth at col 5, ln 35–47. 
	It would have been obvious to one having ordinary skill in the art to modify Han to form “a second module region (e.g. second camera region) spaced apart from the first module region (e.g. first camera region) and including a third pixel region (e.g. another BPM) and a second transmissive region (e.g. another BP+CH); a third pixel structure (e.g. another of the OLED layers in BPM area; and/or pixel defining structure such as bank 1250) disposed in the third pixel region on the substrate; a thin film encapsulation (150) structure disposed on…the third pixel structures; a second functional module (e.g. second camera CM) disposed in the second module region on the bottom surface of the substrate” because:
	(i)  MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts indicates duplication of essential working parts of a device involve only routine skill in the art; and 
	(ii) Srikanth teaches forming two module regions enables providing different camera functions such as a visible light camera and infrared light camera (e.g. for facial recognition).  See Srikanth at col 5, ln 35–47. 

	
Regarding claim 15:
	Srikanth further teaches wherein the display region (210) surrounds at least a portion of the first module region (221) and at least a portion of the second module region (222), col 5, ln 54–67, fig. 2.
	One of ordinary skill in the art modifying Han with Srikanth would form “wherein the display region surrounds at least a portion of the first module region and at least a portion of the second module region” because in Han’s fig. 1, the display region (AA) surrounds the camera region (CH).

Regarding claim 16:
	One of ordinary skill in the art duplicating Han’s first module region (BPM+BP+CH) to form a second module, in order to accommodate a second camera region, as taught by Srikanth, would form “a second partition structure disposed at an outer periphery of the second module region on the substrate to surround the third pixel structure” because in Han’s fig. 2, the partition structure (DAM- 1251/1252) is formed to surround the pixel structure (e.g. OLED layers in BPM area; and/or pixel defining structure such as bank 1250)  in the module region (BPM+BP+CH).

Regarding claim 20:
	Han teaches the first functional module is a camera (CM), para. [0061], fig. 2.
	Srikanth teaches the first (121, 221) and second functional modules (122, 222) are cameras col 5, ln 35–67, figs. 1-2. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Srikanth because forming two module regions enables providing different camera functions such as a visible light camera and infrared light camera (e.g. for facial recognition).  See Srikanth at col 5, ln 35–47. 


	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kwack, as applied to claim 1 above, in further view of Choi et al., US Publication No. 2020/0027932 A1.
	
	Regarding claim 8:
	Han and Kwack teach all the limitations of claim 1 above, and Han further teaches 	(see fig. 2) wherein the thin film encapsulation structure includes: 
	a first inorganic thin film encapsulation layer (151) disposed on the first and second pixel structures and the partition structure; 
	a first organic thin film encapsulation layer (152) disposed in the display region on the first inorganic thin film encapsulation layer; 
	a second inorganic thin film encapsulation layer (153) disposed on the first organic thin film encapsulation layer, para. [0084].

	Han does not expressly teach “a second organic thin film encapsulation layer disposed in the module region on the first inorganic thin film encapsulation layer” such that the second inorganic thin film encapsulation layer is disposed on the second organic thin film encapsulation layer.
	In an analogous art, Choi teaches:
	(see fig. 1) wherein the thin film encapsulation structure (2000) includes  (e.g. See para. [0074] disclosing a plurality of pairs of inorganic film 210 and organic film 220 alternately disposed are possible. : 
	a first inorganic thin film encapsulation layer (e.g. 210 of first pair) disposed on pixel structures (B-S, G-S, R0S); 
	a first organic thin film encapsulation layer (e.g. 220 of first pair) disposed in the display region on the first inorganic thin film encapsulation layer; 
	a second organic thin film encapsulation layer (e.g. 220 of second pair) disposed in the module region on the first inorganic thin film encapsulation layer; and 
	a second inorganic thin film encapsulation layer (e.g. 2210 of third pair) disposed on the first and second organic thin film encapsulation layers, para. [0053], [0074]. 

	Regarding claim 9:
	Kwack further teaches the thin film encapsulation structure (20) comprises a first organic thin film encapsulation layer (202) and a second organic thin film encapsulation layer (203), wherein the scatterers (50) are disposed inside the second organic thin film encapsulation layer (203), para. [0037] – [0038], fig. 2

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Choi because an encapsulation structuring comprising alternately stacked inorganic and organic films can help “prevent reduction in the lifespan of the organic light emitting device array caused by the particles or outgassing” and “prevent permeation of moisture from the outside”. See Choi at para. [0074].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Kwack because “…light efficiency may be improved by dispersing scattering materials in at least one of an organic layer or an inorganic layer forming a thin film encapsulation layer…”  See Kwack at Abstract.
	Claim(s) 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kwack and Srikanth, as applied to claim 11 above, in further view of Choi.

Regarding claim 12:
	Han, Kwack, Srikanth and Choi teach the limitations as applied to claim 8 above.

Regarding claim 13:
	Han further teaches the scatterers (e.g. layer 152 has particles at para. [0087]) are disposed inside a portion of the first organic thin film encapsulation layer located in the second module region (e.g. also BPM+BP+CH)
	Han teaches the layer (152) of the thin film encapsulation structure (150) has particles, but is silent these particles are “scatterers”.
	Kwack further teaches the scatterers (50) are disposed inside a portion of the first organic thin film encapsulation layer (201), and the scatterers (50) are disposed inside the second organic thin film encapsulation layer (203), para. [0037] – [0038], fig. 2.


Regarding claim 17:
	Han, Kwack, Srikanth and Choi teach the limitations as applied to claim 8 above.


Regarding claim 18:
  
	Kwack further teaches:
18. The organic light emitting diode display device of claim 17, wherein 
	the scatterers (50) are disposed inside the second organic thin film encapsulation layer (202), and
	the scatterers (50) are disposed inside the third organic thin film encapsulation layer (203), para. [0037] – [0038], fig. 2

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Choi because an encapsulation structuring comprising alternately stacked inorganic and organic films can help “prevent reduction in the lifespan of the organic light emitting device array caused by the particles or outgassing” and “prevent permeation of moisture from the outside”. See Choi at para. [0074].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Kwack because “…light efficiency may be improved by dispersing scattering materials in at least one of an organic layer or an inorganic layer forming a thin film encapsulation layer…”  See Kwack at Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 July 2022